DETAILED ACTION
PART III     REASONS FOR ALLOWANCE  
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In view of Examiner’s amendment to the claims and the prior art of record not teaching or suggesting the claimed invention as recited by pending claims,  Claims 1,3-8,10,26 and 32-38 are being allowed over the prior art of record. Prosecution on the merits is closed in this application. 
                                                   
2.          The following is an examiner's statement of reasons for allowance: 
      The prior art of record teaches different ways of evaluating the quality of a medical image. Prior art of record such as Kokubun (2017/096527)  teaches reconstructing or evaluation of a medical using various methods and using movement phases to reconstruct selected images. However, The prior art of record fails to teach or suggest by a single reference or combination of references a method (apparatus or computer program) for reconstructing a target cardiac image, the target cardiac image including a plurality of elements, by obtaining projection data generated by an imaging device, the projection data including a plurality of sub-sets of projection data, each sub-set of projection data corresponding to a cardiac motion phase, determining a quality index for each cardiac image of the plurality of cardiac images, determining a phase of interest base on the plurality of quality indexes, and obtaining the target cardiac image of the phase of interest., as recited in independent claims

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

3.    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
    Ninomiya (2017/0148157)  teaches an image processing apparatus and method reconstruction condition setting method.
    Movassaghi et al. (2010/0074485) teaches a method of reconstruction of coronary arteries using cardiac phase determination.
     Coudere et al. (10/555,702) teaches methods and systems for characterizing the quality of an electrocardiogram signal.


4.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434.  The examiner can normally be reached on Mon-Thurs 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

November 7, 2021